DETAILED ACTION

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 - 18, 23 - 26, drawn to a semiconductor device and a method of manufacturing a semiconductor device, classified in a group of H01L27/1237.
II.	Claims 19 - 22, drawn to a circuit layout, classified in a group of G09G3/3258.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). The inventions as claimed do not encompass overlapping subject matter, have a materially different design and there is nothing of record to show them to be obvious variants.
For example, the group I recites a first active layer of a first transistor and a second active layer of a second transistor on the substrate; a first gate insulating layer on the first active layer; a first gate electrode on the first gate insulating layer; a second gate insulating layer on the second active layer; and a second gate electrode on the second gate insulating layer, wherein a hydrogen concentration of the first gate insulating layer is lower than a hydrogen concentration of the second gate insulating layer (for example, see a semiconductor structure of fig. 7);
while the group II recites a plurality of pixels connected to scan lines and data lines intersecting the scan lines, wherein each of pixels comprises a light-emitting element, a first transistor for controlling a driving current flowing to the light-emitting element according to a data voltage applied to a gate electrode thereof, and a second transistor that is turned on by a scan signal from a scan signal to apply a data voltage from the data line to the gate electrode of the first transistor, and wherein a driving voltage range of the first transistor is wider than a driving voltage range of the second transistor. (for example, see a circuit layout of fig. 3).
3.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, the fields of search are not co-extensive and separate examination would be require, restriction for examination purposes as indicated is proper.
4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 FR 1.143).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N. TRAN whose telephone number is (571) 272-1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/Primary Examiner, Art Unit 2826